     Case 2:18-cv-05637-RGK-SS Document 24 Filed 04/25/19 Page 1 of 2 Page ID #:76




 1   Alyson Dykes, CA Bar #: 319835
     The Law Offices of Jeffrey Lohman, P.C.
 2
     4740 Green River Road, Suite 310,
 3   Corona, CA 92880
     Tel: (657) 500-4317
 4   Fax: (657) 227-0270
     E: AlysonD@jlohman.com
 5   Attorney for Plaintiff,
     SEAN JACKSON
 6

 7                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     SEAN JACKSON,                                   ) Case No. 2:18-cv-5637
                                                     )
10                  Plaintiffs,                      ) Assigned to District Judge R. Gary Klausner
                                                     )
11          v.                                       )
                                                     )
12   CAPITAL ONE BANK (USA) N.A.,                    )
                                                     ) NOTICE OF SETTLEMENT
13                  Defendant.                       )
                                                     )
14

15                                     NOTICE OF SETTLEMENT

16          Plaintiff SEAN JACKSON notifies this Court that Plaintiff and Defendant CAPITAL ONE

17   BANK (USA), N.A., have resolved all PLAINTIFF’S claims in this matter and are in the process

18   of completing the final settlement documents and filing the appropriate dismissal pleadings. The

19   parties request that the Court retain jurisdiction for sixty (60) days for any matters related to
20
     completing and/or enforcing the settlement and stay all remaining discovery deadlines.
21
                                   Respectfully submitted the 25th day of April 2019.
22

23                                                         By: /s/ Alyson J. Dykes
                                                           Alyson J. Dykes
24                                                         The Law Offices of Jeffrey Lohman, P.C.
                                                           4740 Green River Road, Suite 310
25                                                         Corona, California 92880
                                                           T: (657) 500-4317
                                                           E: Alysond@jlohman.com
                                                           Attorney for Plaintiff, SEAN JACKSON

                                                 -1-
                                        NOTICE OF SETTLEMENT
     Case 2:18-cv-05637-RGK-SS Document 24 Filed 04/25/19 Page 2 of 2 Page ID #:77




 1
                                    CERTIFICATE OF SERVICE
 2
            I certify that on April 25, 2019 I filed Plaintiff Sean Jackson’s Notice of Settlement
 3
     using the CM/ECF system, which will provide notice to the following:
 4

 5

 6   Marcos D. Sasso
     2029 Century Park East, Suite 800
 7   Los Angeles, CA 90067
     T:(424) 204-4400
 8
     F:(424) 204-4350
 9   E: Sassom@Ballardspahr.Com

10

11                                                /s/ Alyson J. Dykes
                                                  Alyson J. Dykes
12                                                The Law Offices of Jeffrey Lohman, P.C.
                                                  4740 Green River Road, Suite 310
13                                                Corona, California 92880
                                                  T: (657) 500-4317
14                                                E: Alysond@jlohman.com
                                                  Attorney for Plaintiff, SEAN JACKSON
15

16

17

18

19

20

21

22

23

24

25




                                                -2-
                                       NOTICE OF SETTLEMENT
